Title: Editorial Note: Report on Copper Coinage
From: 
To: 


    Report on Copper CoinageEditorial Note
    On Wednesday, 7 Apr. 1790, a “member from South Carolina presented to the House a letter addressed to him from John H. Mitchell … reciting certain proposals of Matthew Boulton of the kingdom of Great Britain for supplying the United States with copper coinage to any amount that government shall think fit to contract with him for, upon the terms therein mentioned,” whereupon the letter and proposals were referred to the secretary of state “with instructions to examine the same, and report … to the House.” The speed and emphasis with which Jefferson responded to this instruction reflects his own deep-rooted conviction on the subject. His report was completed within four days, and, considering the background of Mitchell’s proposal, it is difficult to believe that the reference to the secretary of state was not inspired, possibly through consultation with Madison. This resolution in fact gave Jefferson an opportunity to revive on his own terms a proposal that he had made to John Jay three years earlier.
Early in 1787 he had reported to Jay that Jean Pierre Droz’ method of striking coins was unique, productive of excellent results, cheap, and admirably suited to the needs of the United States, since perfection was a guard against counterfeiting and since “it would be desireable that in the institution of a new coinage, we could set out on so perfect a plan as this.” Jefferson had witnessed Droz’ performance at the Hôtel des Monnaies in company with Matthew Boulton and his partner James Watt. Both he and Boulton realized at once the significance of the new invention that permitted a coin to be struck on the sides and edge simultaneously, and both men at once endeavored to detach the inventor from his employment in France, Boulton for his own great enterprise at Birmingham and Jefferson for the government of the United States. In sending to Jay one of Droz’ coins, Jefferson declared that Droz was willing to emigrate to America and transmitted the inventor’s own statement offering to set up there “toutes les machines necessaire pour fabriequer les plus belles monnoyes qu’il ayt encore peutêtre éxisté.” This proposal met with silence. Now, in 1790, Jefferson found himself in the position of transmitting to Congress both  his own suggestion of 1787 and also the identical “Ecu de Calonne” that he had forwarded from Paris as an example of Droz’ work.
Boulton, on the other hand, had entered into contract with Droz within a few months after he and Jefferson witnessed the coining by the new method, and had applied steam power to the operation of Droz’ apparatus. Shortly before this a young Charlestonian, John Hinckley Mitchell, came to know Boulton and, probably on his own initiative, discussed with him the possibility of a contract to supply £20,000 worth of copper coins to South Carolina. Boulton, on Mitchell’s request, furnished specimen coins and in August 1787 Mitchell wrote Gov. Thomas Pinckney of that state enclosing his proposed contract. He did not mention Boulton and obviously was negotiating for an engagement in his own name, offering any security that might be required and referring the governor to his “Father-in-Law, Mr. Abercromby, as well as many gentlemen of the Honorable House of Assembly.” A few weeks later he sent Pinckney a “French crown … reckoned to be the finest piece of workmanship ever executed, as it is struck by an entirely new and ingenious machine.” Mitchell returned to Charleston in the spring of 1788, conferred at once with the governor, and was informed that nothing could be done “until the new Constitution was either adopted or exploded.”
When the new government came into being, Mitchell shifted the scene of his operation to New York, and in September 1789, according to his own account, had a conference with Washington, perhaps with others, “respecting a general Coinage for the Union.” It is possible that Washington gave Mitchell encouragement, but his diary for this period is missing and no correspondence between him and Mitchell seems to exist. Hence the sole evidence of encouragement given him by the new administration rests upon Mitchell’s own assertions to Boulton. Mitchell later told Boulton that he had “a number of friends in Congress who have promised … their interest and support in this business,” and it is probable that among the South Carolina delegation he did meet with some encouragement. At any rate, on his return to Charleston he wrote Boulton in haste asking him to be “very plain and explicit” in giving terms for coining £200,000 worth of gold, silver, and copper coins and asserted flatly: “I have the preference of supplying Congress with their first Coinage.” The next day he wrote again, explaining that “they” in the new government saw the impracticability of coining in America “when they can get it so much better made in Europe and cheaper.” Again he asked that Boulton be as plain and concise as possible in stating the terms, since if these and the first coinage met with approval, “there is no doubt but we may have the coinage business of America  for some years, which may be very advantageous to us.” Mitchell saw profit in two ways, since he anticipated that payment would be made in London before delivery of the coins. “If your terms suit,” he promised Boulton, “I shall ship you on the first information two thousand barrels of rice and a quantity of indigo.” Both as prospective partner and as planter, Mitchell looked forward to a profitable enterprise. He had made it plain that in this he and Boulton were to be partners. But Boulton chose to evade the question of partnership with the twenty-five-year-old Carolinian, whose enterprises always seemed countenanced by the highest of authority and guaranteed against failure, but never quite succeeded.
Boulton replied to Mitchell’s two letters within six weeks, at length and with precision, though he described it as a “short general Answer.” The reply was disappointing to Mitchell in the length of time it took to arrive—he wrote Boulton on 14 Mch. 1790 that it had only then come to hand—and in its silence as to the implied partnership. He told Boulton that the terms would be sent to Congress the next day and that he himself would go to New York in a fortnight to see if the business could be brought to a conclusion. But, he added, “as I am in a manner but a third person in this business, it will be necessary to know what reward I am to expect—for my trouble—when the money is exchanged for the coin, as I cannot expect anything from Congress. As I am certain to have the preference and the whole management of contracting for coin for the United States, [I] will be glad if you will inform me by the first opportunity what you will allow me for every thousand pounds paid you for the new coin at the rate you have mentioned and I hope shall soon receive your terms respecting gold and silver coins also. Congress has been offered a considerable loan in Holland—out of which they propose paying for the coinage to be paid on the shipping of the coin. Public faith is fully restored in America under our new Government and the establishment of a National Bank is under contemplation in Congress which will be of great use to the mercantile interests.” Boulton, too, had been concerned by the long-delayed response from America, and early in May 1790 he wrote Mitchell that he had been “just relieved” by the receipt of his of 14 Mch. 1790. He was clearly interested, but being engaged with some gentlemen from Cornwall, he could not enter upon details in the matter of gold and silver coinage. As to that, he wished only to be considered by Congress “as a mere Coining machine,” and if the United States would furnish him with gold and silver bullion, he would “Coin it for them much finer, more’ expeditiously, and cheaper, than any other person in Europe.” Further, if the American government could not make up their minds on copper coinage from the specimens sent, it was useless to enter upon details concerning gold and silver. On the specific question that Mitchell had advanced, he wrote: “I wish you had asked that Question before I wrote my last Letter, and told me what you expected. I would have added it to the Terms that I then proposed. But I made my Calculation to go as low  as possible; and you will observe by my last that I referred you to the Government for your allowance.”
Mitchell preferred to be out of trade but in its profits, still regarding himself as a third party looking to Boulton for his “reward” rather than submitting a contract to Congress in his own name and covering his own expectations. The manner in which he edited Boulton’s terms proves this beyond doubt. Boulton—according to Mitchell’s letter to Dr. Tucker of the South Carolina delegation—was a friend in England who had written him requesting that “some person … lay his proposals before Congress for furnishing them with a coinage, should they be disposed to have one.” Also, according to Mitchell’s letter, Boulton had incorporated other matters than coinage business in his communication, hence Mitchell had copied out only that part for transmittal to Congress. Both of these assertions are quite contradictory to fact: Mitchell had himself initiated the proposal and Boulton’s letter was concerned with nothing save a precise, businesslike response to Mitchell’s inquiry. But the protective device that Mitchell here employed enabled him to edit Boulton’s terms and expressions quite drastically—and at the same time to allow certain margins that might be sufficient to cover his own reward. Boulton had explained that the cost of cake copper had risen £10 per ton since Mitchell was in London, owing to the greatly increased European demand and to a purchase of 3,000 tons by the East India Company at “79 and £80 for the Cake.” He added that the price was £86 to manufacturers but added: “I know how to get it for £84”—a qualification that Mitchell saw fit to eliminate in his supposed transcription of Boulton’s letter. Mitchell also eliminated all of Boulton’s calculations of cost of the various operations, which came to five pence per pound or £46 13s. 4d. per ton exclusive of the cost of the copper, but he did relay faithfully Boulton’s offer to contract for any quantity of copper coin at 14 pence per pound delivered in Bristol, and “without … putting you in advance of Money for the purchase of the Copper,” though on shipping he would expect to “exchange Money for Money.”
Following this came Mitchell’s first significant omission respecting himself, for the next paragraph of Boulton’s letter, which was omitted in the copy transmitted to Tucker, reads: “Hence it will be necessary for you to send Indigo, Rice, Corn or Tobacco or any other Commodities either to me or to Mr. Matthews or any other Merchant in London to be sold on your Account and for the best price such Commodities will bring at our Market.” Other omissions and alterations respect Boulton’s natural inference, drawn from Mitchell’s report of his supposed conference with Washington, that Mitchell would again consult the president. Thus Boulton’s remark that “It will also be necessary that you (in Conjunction with General Washington or such Persons as may be appointed) fix upon a proper Device and proper inscription” became in Mitchell’s copy: “It will be necessary to fix on a proper device and inscription.” Again, Mitchell saw fit to eliminate the following paragraph from Boulton’s letter: “I cannot help advising you to be perfectly explicit with General Washington, or such members of the Congress as you may have the honor of conversing with; there is no doubt but they  will make you a proper allowance for your trouble; and if you think proper to mention my Name, I refer them to Dr. Franklyn whom I have had the pleasure and the honor of being acquainted with for 30 years past.” He also eliminated this passage in the complimentary close: “Please to take a Copy for yourself of my Paper upon Copper Coinage and then present it and also some of my Specimens, and my most respectful Complts. to the truly great & Honble. General Washington.”
These omissions, together with Mitchell’s failure to appear in New York to press the business as he had promised to do, cast some doubt upon the account Mitchell gave of the encouragement he had received from the new administration. But whatever that support may have been, Mitchell could scarcely have been prepared for the response of the new secretary of state to the proposals that he appeared to transmit as an innocent third party for his friend Matthew Boulton. What Mitchell had unwittingly given Jefferson was an opportunity to revive his own neglected porposal of 1787. Mitchell’s letter and the resolution of the house of representatives came to the secretary of state presumably on Wednesday, 7 Apr. 1790. By Sunday Jefferson’s report was completed and the following day he showed it to the president. Washington thought it “appeared … to be sensible and proper,” and nowhere in the record is there any evidence that the president had expected Mitchell to bring forward such a proposal or that the latter had been given any preferential standing in respect to American coinage. Jefferson must also have consulted the secretary of the treasury at this time, as he did on the subsequent move to obtain Droz’ services directly instead of through contract with Boulton. Having the president’s approval, Jefferson sent his own fair copy to the chief clerk, Roger Alden, with directions to prepare an official copy for transmittal to the speaker of the house. Acting either on previous or specific directions, the clerk caused the text that Jefferson sent him to be entered as the first of many notable reports in a volume entitled “A Record of the Reports of Thomas Jefferson, Secretary of State for the United States of America. Volume I.” This was the official departmental record of the secretary’s reports, but, as the text of that on coinage reveals, its finality as a record is not without exception. For, characteristically, Jefferson continued to ponder his work after he had instructed the clerk to enter it into the record, with the result that the report as dispatched to the speaker and the report as first entered in the departmental record were at variance in  important particulars. The recording clerk was thereupon obliged to alter the official record to bring the two texts into agreement.
The report was read in the house on 15 Apr. 1790 and was tabled, apparently without debate. Presumably the text for newspaper publication was obtained from the clerk of the house, for it appeared in full 22 April in the New-York Journal under the heading “House of Representatives.” The house, immediately after tabling Jefferson’s report, instructed the “Secretary of the Treasury to prepare and report … a proper plan or plans for the establishment of a National Mint.” Jefferson had not asked for such action, though his argument clearly pointed to the conclusion that “a mint, whenever established, should be established at home.” Nor had he asked for authority to negotiate with Boulton, whose “superiority…merit … and means” suggested him as “the proper person to be engaged in the establishment and conduct of a mint.” This implied suggestion that Boulton be engaged to establish the mint may have been intended to win over such supporters of the English manufacturer as were to be found in the South Carolina or other delegations. Mitchell wrote Boulton late in April that he had learned from Dr. Tucker that “it was the opinion of most of the members that Congress would contract for the copper coin immediately” He also asked again that Boulton be open and explicit on the subject of his share in the contract, and added: “As I am very certain that I shall be appointed contractor for the coin of the United States, so that by a firm, good and close connection between us will prove to be mutually advantageous.”
But Jefferson’s purpose was the same as it had been in 1787—to bring Droz to America and to establish a mint with the highest perfection in coinage as its standard. He therefore moved at once to achieve this object. This was done with strict secrecy, though Washington must certainly have known of the plan. The only legislative authority for such a procedure was the resolution directing Hamilton to draw up a plan for the establishment of a mint. This Jefferson construed as placing the government “in a condition to establish a mint” and proceeded to open negotiations with Droz through Ferdinand Grand. He wished to make the understanding as firm as possible without, for obvious reasons, making it “an absolute engagement.” In consulting Hamilton, as was clearly necessary in such a secret negotiation, Jefferson found that his language was tempered by the secretary of the treasury so as to minimize the danger of an irrevocable commitment. This, Hamilton said, arose from his apprehension of “the views of others.” His caution was justified. On the joint resolution of 3 Mch. 1791 authorizing the establishment of a mint, the majority in the house was  the narrow one of 25 to 21. That measure empowered the president to engage principal artists, obtain apparatus, and stipulate the terms upon which these could be procured, and this, in brief, was what the president through the secretary of state had been endeavoring to do for upwards of a year when the enabling legislation was adopted. Under this authority Droz was engaged, but later withdrew from the engagement.
Mitchell expressed his regret over Jefferson’s report, and wrote to Boulton that “The members of Congress from this State are all here during the recess … and have begged of me to write you if it was possible to fall on any plan to establish a mint in America under your direction.” He had heard from the speaker of the house, who desired Boulton’s opinion about the establishment of a mint. A New York paper had pronounced his coin to be “far superior to any ever coined in the world.” And if Boulton thought it practicable to establish one of his machines in America, the two of them could assuredly “get the conducting of the whole of the coinage business in this country.” But Boulton seemed less disappointed than Mitchell: “I agree with Mr. Jefferson,” he wrote, “that the coinage of money is one of the attributes of sovereignty and ought to be done in every great State, but I have considered America as a new-born child that needed doddering strings before it could walk and my offer was to furnish them.” It is evident that Boulton desired to detach himself from Mitchell’s agency but not from the matter of supplying coins to the United States.
Mitchell assumed, as doubtless many others did, that since the secretary of the treasury had been directed to draw up the plan for establishing a mint, that official would have jurisdiction over it. But when he saw Washington in Charleston in May 1791 the president informed him that the “whole was referred” to the secretary of state. Mitchell thereupon wrote to Jefferson offering assistance and stating that it was in his power “to furnish One of the most Compleat machines that has ever been invented.” There is no evidence that Jefferson responded to this. A few months later Mitchell informed Boulton that, according to what Washington had told him, “the French gentleman that was with you is engaged in the direction” of the mint. With this the South Carolinian evidently gave up hope of interposing himself in what amounted to an unacknowledged struggle between Jefferson and Boulton over the temperamental Droz.
Soon the secretary of state was engaged in conversations with another representative of Boulton, Ralph Mather, and was encountering such inevitable problems of an infant coining operation as crude machinery,  inexperienced officials, lack of skilled artisans in the production and handling of dies, and limited supplies of metal. Before the decade had ended Boulton was almost the sole source of copper planchets, with prices and times of delivery nearly under his control and with workmen at the mint in Philadelphia being forced into idleness more than once for lack of metal. But there was an established mint. Mather reported to Boulton in 1801 of the American struggles to carry on such an operation, and added: “they were determined to have a mint.” Among those who shared this determination, none surpassed Jefferson in strength of conviction or persistence of effort. He understood that the act of coining was historically recognized to be an attribute of sovereignty, that the smallest coins were symbols of the sovereign as well as currency, and that these, circulating throughout the nation, were another bond of union capable of adding strength. He hoped to achieve a coinage by the newest and best methods, but he preferred imperfection in minting to the doddering strings that Boulton offered.
